 

Case 1:20-cv-05299-GBD Document 24

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

HYATT EQUITIES, LLC,

Plaintiff,
-against-

 

CAPITAL ONE FINANCIAL CORPORATION
D/B/A CAPITAL ONE BANK D/B/A CAPITAL — : 20 Civ. 5299 (GBD) (KNF)
ONE AND “XYZ, CORP.”,

Defendants.

GEORGE B. DANIELS, District Judge:
The November 19, 2020 conference is cancelled. This Court will hear oral argument on

Defendants’ Motion to Dismiss, (ECF No. 14), on April 1, 2021, at 10:30 a.m,

Dated: November 10, 2020
New York, New York
SO ORDERED.

Brg be K Dork

RGEB. DANIELS
ITEDSTATES DISTRICT JUDGE

 

 

 
